     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1171 Page 1 of 11



 1 ERIC S. PETTIT (SBN 234657)
    epettit@kslaw.com
 2 CRAIG H. BESSENGER (SBN 245787)
    cbessenger@kslaw.com
 3 LAURA RADEN (SBN 326627)
    lraden@kslaw.com
 4 KING & SPALDING LLP
   633 West Fifth Street
 5 Suite 1600
   Los Angeles, CA 90071
 6 Tele: 213-443-4355
   Fax: 213-443-4310
 7
   Attorneys for Defendant and Counter-Plaintiff
 8 AMTAX Holdings 2001-XX, LLC
 9
10                         UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13    JAE PROPERTIES, INC.,                        Case No.: 3:19-cv-2075-JAH-LL
14                                    Plaintiff,   [REDACTED] NOTICE OF MOTION
      v.                                           AND MOTION OF DEFENDANT
15                                                 AND COUNTER-PLAINTIFF
                                                   AMTAX HOLDINGS 2001-XX, LLC
16    AMTAX HOLDINGS 2001-XX, LLC,                 TO COMPEL FURTHER
                                   Defendant.      DEPOSITION TESTIMONY OF
17                                                 ROGER C. HARTMAN;
                                                   MEMORANDUM OF POINTS AND
18    __________________________________           AUTHORITIES
19    AMTAX HOLDINGS 2001-XX, LLC and              [Filed concurrently with Declaration of
20    VICTORIA HEIGHTS LTD.,                       Craig H. Bessenger and accompanying
                                                   Exhibits]
                            Counter-Plaintiffs,
21                                                 Judge:      Hon. Linda Lopez
      v.                                           Date:       n/a
22                                                 Time:       n/a
23    JAE PROPERTIES, INC.,                        Crtrm.:     2B

24                  Counter-Claim Defendant.       Trial Date: None set

25
26
27
28

                                         NOTICE OF MOTION AND MOTION TO COMPEL FURTHER
                                              DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1172 Page 2 of 11



 1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT as soon as this matter may be heard, in the
 3 courtroom of the Honorable Linda Lopez, located in the Edward J. Schwartz United
 4 States Courthouse, 221 West Broadway, San Diego, CA 92101, Defendant and Counter-
 5 Plaintiff AMTAX Holdings 2001-XX, LLC (“AMTAX”) will and hereby does move this
 6 Court to compel fact witness Roger C. Hartman (“Hartman”) to provide further remote
 7 deposition testimony in response to questions that he was improperly instructed by
 8 counsel for Plaintiff and Counter-Defendant JAE Enterprises, Inc. (“JAE”) not to answer
 9 at his deposition on June 5, 2020.
10         This Motion is made upon the following grounds:
11         As the Court found in its order granting AMTAX’s prior motion to compel (ECF
12 No. 52), Hartman repeatedly held himself out as counsel for the partnership in connection
13 with matters of partnership business relevant to this litigation. Like the documents that
14 the Court ordered JAE to produce in response to AMTAX’s earlier motion to compel, the
15 questions that JAE’s counsel instructed Hartman not to answer at his deposition
16 concerned partnership business, and included questions about documents that JAE had
17 produced in response to the Court’s prior order.
18         AMTAX, as the limited partner in the partnership, is entitled to Hartman’s
19 deposition testimony concerning documents that JAE produced in response to the Court’s
20 prior order, and JAE cannot instruct Hartman not to answer such questions by claiming a
21 privilege with the JAE. See ECF No. 52 (“If JAE were allowed to invoke the attorney-
22 client privilege with respect to the disputed communications between JAE and Hartman,
23 this would effectively allow JAE to selectively assert privilege to strategically serve its
24 own interests in this litigation.”).
25         In addition, even if the attorney-client privilege or work product protection might
26 have justified a refusal to answer some of the questions asked at Hartman’s deposition
27 (which is not the case), JAE affirmatively waived any such privilege or protection by
28
                                                    1
                                           NOTICE OF MOTION AND MOTION TO COMPEL FURTHER
                                                DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1173 Page 3 of 11



 1
     producing certain documents, failing to claw them back, failing to object to their
 2
     introduction as exhibits at Hartman’s deposition, and further failing to seek a protective
 3
     order or other relief in the weeks following Hartman’s deposition. See, e.g., Hologram
 4
     USA, Inc. v. Pulse Evolution Corp., No. 214CV00772GMNNJK, 2016 WL 3654285, at
 5
     *2 (D. Nev. July 5, 2016).
 6
            Consistent with the Court’s Chamber Rules and its direct instruction to the parties
 7
     (ECF No. 62), and as more fully detailed below and in the accompanying Declaration of
 8
     Craig H. Bessenger (“Bessenger Decl.”), counsel for AMTAX has engaged in significant
 9
     efforts to resolve this discovery dispute short of motion practice, including by agreeing to
10
     (1) narrow the scope of the further deposition testimony to questions relating to
11
     documents JAE produced in response to the Court’s prior order, and (2) limit questioning
12
     about these documents to one hour (exclusive of breaks and any technical delays).
13
     (Bessenger Decl., ¶¶ 11-28.) JAE, however, has refused to agree to this compromise.
14
     (Id., ¶ 28.)
15
            This Motion is based on this Notice of Motion, the accompanying Memorandum of
16
     Points and Authorities, the Declaration of Craig H. Bessenger and accompanying exhibits
17
     filed concurrently herewith, all of the pleadings and other documents on file in this case,
18
     all other matters of which the Court may take judicial notice, and any further argument or
19
     evidence that may be received by the Court at the hearing.
20
21
       DATED: July 20, 2020                      KING & SPALDING LLP
22                                               ERIC S. PETTIT
                                                 CRAIG H. BESSENGER
23                                               LAURA RADEN
24
                                                 By: /s/ Craig H. Bessenger
25                                                         CRAIG H. BESSENGER
26                                               Attorneys for Defendant and Counter-
                                                 Plaintiff AMTAX Holdings 2001-XX, LLC
27
28
                                                    2
                                           NOTICE OF MOTION AND MOTION TO COMPEL FURTHER
                                                DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1174 Page 4 of 11



 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
               This is the second motion to compel that Defendant and Counter-Plaintiff AMTAX
 3
     Holdings 2001-XX, LLC (“AMTAX”) has been forced to file in pursuit of its
 4
     counterclaims against Plaintiff and Counter-Defendant JAE Properties, Inc. (“JAE”).
 5
     AMTAX is seeking to enforce its contractual right to receive fair market value for its
 6
     99.9% ownership interest in Victoria Heights, Ltd. (the “Partnership”), and for further
 7
     relief based on JAE’s breaches of its contractual and fiduciary duties as the Partnership’s
 8
     general partner.
 9
               The Court has already ruled that communications between JAE and attorney Roger
10
     Hartman concerning matters of Partnership business are not privileged as to AMTAX,
11
     and therefore must be produced. (Dkt. # 52.) Despite the Court’s ruling, however, JAE’s
12
     counsel instructed Hartman not to answer numerous questions at Hartman’s deposition
13
     concerning Partnership business—including questions concerning the very documents
14
     produced in response to the Court’s order on the prior motion to compel—asserting that
15
     the questions invaded the attorney-client privilege between JAE and Hartman.1 As set
16
     forth below, these instructions were improper, and AMTAX is entitled to Hartman’s
17
     testimony. Through this motion to compel, AMTAX seeks a resumed remote deposition
18
     of Hartman, limited to one hour, exclusive of breaks and any technical delays, at which
19
     Hartman must provide responsive answers to questions relating to documents previously
20
     produced, as well as reasonably-related follow-up questions.
21
     I.        FACTUAL BACKGROUND
22
               The underlying factual allegations regarding AMTAX’s counterclaims against JAE
23
     are detailed in AMTAX’s Answer and Counterclaims (ECF No. 9) and in AMTAX’s
24
     earlier Motion to Compel to Production of Documents. (ECF No. 39.) In summary, after
25
     AMTAX exercised its right under the partnership agreement (the “LPA”) to demand an
26
27   1
         JAE and Hartman are represented by the same legal counsel in this litigation. (Bessenger Decl., ¶ 9.)
28 Opposing counsel instructed Hartman not to answer 11 times during his deposition in connection with
     various topics, but AMTAX is only challenging instructions relating to two documents. (Id. at 10)
                                                         1
             MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
         V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1175 Page 5 of 11



 1
     exit from the Partnership, JAE improperly interfered with and influenced the contractual
 2
     appraisal process for determining the fair market value of AMTAX’s interest in order to
 3
     drive down the price it would have to pay its partner for that interest, and then refused to
 4
     complete the process when it was unhappy with the results. JAE was aided and abetted
 5
     in this scheme by Hartman, who held himself out as counsel for both JAE and the
 6
     Partnership itself during all times relevant to this motion. (ECF No. 52 (“[A]s Hartman
 7
     concedes, he identified himself, in writing, in at least three instances as legal counsel for
 8
     both the Partnership and the General Partners.”)
 9
     II.    PROCEDURAL HISTORY
10
            In response to AMTAX’s document requests, JAE refused to produce hundreds of
11
     documents based on an assertion of the attorney-client privilege and other protections.
12
     According to JAE’s privilege log, JAE and Hartman exchanged numerous
13
     communications and documents that JAE described in its privilege log as concerning the
14
     “appraisal process” and the “disposition of Victoria Heights.” AMTAX moved to
15
     compel production of these documents because they clearly concerned Partnership
16
     business, and therefore were not privileged as to AMTAX. See, e.g., Johnson v. Superior
17
     Court, 38 Cal.App.4th 463, 477 n.4 (1995) (“[A]ll partners have a right to access to
18
     information and communications concerning partnership business, including
19
     communications with attorneys who are retained to give advice concerning partnership
20
     business.”).
21
            The Court agreed with AMTAX, granted its motion to compel, and ordered JAE to
22
     produce the documents at issue, holding that “it would have been reasonable for Amtax
23
     to consider communications regarding [AMTAX’s exit from the Partnership and the
24
     appraisal process] as relating to Partnership business. . . . If JAE were allowed to invoke
25
     the attorney-client privilege with respect to the disputed communications between JAE
26
     and Hartman, this would effectively allow JAE to selectively assert privilege to
27
     strategically serve its own interests in this litigation.” (ECF No. 52.) Following JAE’s
28
     production of the documents it had attempted to withhold, AMTAX deposed JAE’s
                                                      2
           MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1176 Page 6 of 11



 1
     corporate designee, Edmond Johnson (“Johnson”), on June 1, 2020, and deposed
 2
     Hartman on June 5, 2020. The instant motion arises from Hartman’s refusal to answer
 3
     questions relating to the documents produced in response to the Court’s earlier order.
 4
             Undersigned counsel for AMTAX engaged in significant efforts to resolve this
 5
     discovery dispute short of motion practice. Consistent with the Court’s Chamber Rules,
 6
     AMTAX’s counsel exchanged correspondence with JAE, then met and conferred
 7
     telephonically in an effort to resolve this dispute on June 29, 2020. (Bessenger Decl., ¶
 8
     15.) Counsel for the parties subsequently conducted a telephonic conference with the
 9
     Court on July 8, 2020, but the parties were again unable to resolve the dispute. (Id., ¶
10
     16.) On July 13, 2020, the Court issued an order scheduling a telephonic hearing for July
11
     14, 2020. (Id., ¶ 17.) On the evening of July 13, 2020, AMTAX’s counsel sent a meet
12
     and confer email to JAE’s counsel, offering to discuss the dispute prior to the telephonic
13
     hearing with the Court. (Id., ¶¶ 17-18.) JAE’s counsel did not respond to this email.
14
     (Id., ¶ 17.) On July 14, 2020, following the telephonic hearing, the Court issued an Order
15
     Setting Briefing Schedule on AMTAX’s motion to compel, in which it ordered the parties
16
     to continue their meet and confer efforts. (Id., ¶ 19.) Counsel exchanged emails, in
17
     which AMTAX’s counsel further narrowed its request to one hour of continued
18
     deposition testimony on two topics, as reflected in this motion. (Id. ¶¶ 20-28.)
19
     AMTAX’s counsel repeatedly attempted to schedule a telephone call with JAE’s counsel
20
     to further discuss the discovery dispute, in compliance with Chamber Rule V.I. (Id.)
21
     They finally spoke late Sunday afternoon, but were unable to resolve the dispute. (Id., ¶
22
     28.)
23
     III.    LEGAL STANDARDS
24
             “Parties may obtain discovery regarding any nonprivileged matter that is relevant
25
     to any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R.
26
     Civ. P. 26(b)(1). “A party may, by oral questions, depose any person, including a party,
27
     without leave of court except as provided in Rule 30(a)(2).” Fed. R. Civ. P. 30(a)(1).
28
     “As a general rule, ‘instructions not to answer questions at a deposition are improper.’”
                                                     3
            MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1177 Page 7 of 11



 1
     Cohen v. Trump, Civil No. 13CV2519 GPC (WVG), 2015 WL 2406094, at *1 (S.D. Cal.
 2
     May 19, 2015) (quoting Detoy v. City and Cty. of San Francisco, 196 F.R.D. 362, 365
 3
     (N.D. Cal. 2000)). “A person may instruct a deponent not to answer only when necessary
 4
     to preserve a privilege, to enforce a limitation directed by the court, or to present a
 5
     motion under Rule 30(d)(4).” Fed. R. Civ. P. 30(d)(1).
 6
            “In diversity actions, questions of privilege are controlled by state law.” In re
 7
     California Pub. Utilities Comm’n, 892 F.2d 778, 781 (9th Cir. 1989). Under California
 8
     law, a party “claiming an attorney-client privilege has the burden of showing that the
 9
     requested information comes within the privilege. Because invocation of the privilege
10
     may obstruct the search for truth, the privilege is strictly construed.” Liew v. Breen, 640
11
     F.2d 1046, 1049 (9th Cir. 1981) (citations omitted). The same standard applies under the
12
     federal law of privilege. See Weil v. Inv./Indicators, Research & Mgmt., Inc., 647 F.2d
13
     18, 25 (9th Cir. 1981) (“[T]he burden of proving that the attorney-client privilege applies
14
     rests . . . with the party asserting it.”) (citations omitted).
15
     IV.    AMTAX IS ENTITLED TO THE TESTIMONY IT SEEKS FROM
16
            HARTMAN
17
            The Court has already ruled that the documents about which AMTAX questioned
18
     Hartman at his deposition are not privileged as to AMTAX. (ECF No. 52.) JAE,
19
     moreover, has waived any argument to the contrary by failing timely to object to or seek
20
     reconsideration of the Court’s previous order, and instead complying with that order and
21
     producing the documents it had claimed were privileged. (ECF No. 62 at 2, n.1
22
     (confirming that “the Court will not consider any arguments made by JAE in connection
23
     with reconsideration of the May 7, 2020 Order”).)
24
            By producing the documents at issue in response to the earlier motion to compel,
25
     without further objection, JAE has also waived any right to claim that communications
26
     about the subject matter in the documents is privileged as to AMTAX. Fed. R. Evid.
27
     502(a) (“When the disclosure [of purportedly privileged material] is made in a federal
28
     proceeding . . . and waives the attorney-client privilege or work-product protection, the
                                                        4
           MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1178 Page 8 of 11



 1
     waiver extends to an undisclosed communication or information . . . if: (1) the waiver is
 2
     intentional; (2) the disclosed and undisclosed communications or information concern the
 3
     same subject matter; and (3) they ought in fairness to be considered together.”); Century
 4
     Aluminum Co. v. AGCS Marine Ins. Co., 285 F.R.D. 468, 471 n.2 (N.D. Cal. 2012)
 5
     (Federal law governs the scope of privilege waivers, “even if state law provides the rule
 6
     of decision.”). JAE accordingly cannot produce documents that the Court held were not
 7
     privileged as to AMTAX, and then refuse to permit witnesses to answer questions
 8
     relating to those very documents.
 9
           A. JAE’s Intention to Mislead the Partnership’s Auditor
10
           At JAE’s deposition on June 1, 2020, Johnson testified that he had been working
11
     with Adam Sasouness at Dwight Capital to refinance the mortgage on the Apartment
12
     Complex owned by the Partnership. (Bessenger Decl., ¶ 6, Ex. 1 at 200:14-23; 205:8-10.
13
     Johnson acknowledged that the purpose of the refinance was to raise funds that would be
14
     used by JAE to purchase AMTAX’s interest in the Partnership. (Id.) The evidence also
15
     reflects that JAE, and its principal Johnson, were seeking to disguise the purpose of the
16
     refinance.
17
           As an example, one of the documents that JAE produced is an email in which
18
     Johnson asks Hartman whether he (i.e., Johnson) could mislead the Partnership’s auditor,
19
     Novogradac & Company LLP, by claiming that the refinance was intended only “to raise
20
     funds for repairs, etc.,” in part so that the Partnership itself (rather than JAE) could pay
21
     the refinance loan fee (id., ¶ 29, Ex. 7):
22
23
24
25
26
27
28
                                                      5
          MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1179 Page 9 of 11



 1
           At Hartman’s deposition, JAE’s counsel instructed him not to answer questions
 2
     about the “audit question” raised by Johnson in this email:
 3
           Q. And what Mr. Johnson is asking in this e-mail is whether he can represent
 4         to the partnership’s auditor that the refinance is for the purpose of raising
 5         funds for repairs; correct?
 6         A. That’s what he’s asking.
 7
           Q. And that would be a lie, would it not, Mr. Hartman?
 8
 9         MR. BERRY: Objection. Foundation. Speculation.
10         THE WITNESS: I -- I -- I don’t want a challenge on that, and -- and -- but --
11         and I certainly don’t want to have to take this back to the magistrate. But the
           advice that I give a client on tax or accounting matters is something that I have
12         to consider privileged --
13
           MR. BERRY: Yeah, and --
14
15         THE WITNESS: -- and I would need an expressed waiver from the client to
           testify.
16
17         MR. BERRY: Yeah. And -- and, Craig, we’ve gone beyond any discussion
           of anything other than internal accounting questions, and that’s attorney-client
18         privilege. And that was not dealt with in Judge Lopez’s order, and I will
19         instruct him not to answer at this question.
20         THE WITNESS: And I will follow that advice.
21 (Id., ¶ 8, Ex. 2 at 222:10-223:8.)
22         Hartman was again instructed not to answer a straightforward question about the
23 document, specifically whether the loan fee referenced by Johnson could accurately be
24 characterized as a “legitimate project expense,” given that the admitted purpose of the
25 refinance was to purchase AMTAX’s interest in the Partnership:
26
         Q. Mr. Hartman, . . . to the best of your understanding, would obtaining a
27       loan from Dwight Capital for the purpose of purchasing the limited partner’s
28
                                                     6
          MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
      V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1180 Page 10 of 11



 1          interest in the partnership be accurately characterized as a legitimate project
 2          expense?

 3          MR. BERRY: Hang on a second. Again, that is an accounting question,
 4          Craig. That’s beyond the questions -- I think that's outside the scope, and
            that is -- I'm going to instruct the witness not to answer that question.
 5
 6          BY MR. BESSENGER:
            Q: Are you going to follow that instruction, Mr. Hartman?
 7
 8          A: I always follow my lawyer’s advice.

 9 (Id., Ex. 2 at 223:13-224:3.)
10        Johnson’s discussions with the Partnership’s legal counsel, Hartman, concerning

11 representations to the Partnership’s auditor about Partnership finances are not privileged
12 as to AMTAX in the first instance. Further, given that Johnson’s email is specifically
13 discussing a potential refinance of the Apartment Complex for the purpose of purchasing
14 AMTAX’s interest in the Partnership, this topic is squarely within the scope of the
15 Court’s prior order, and is not privileged as to AMTAX.
16       B. Questions Regarding 10/02/19 Memorandum

17          In response to the Court’s order, JAE also produced a memorandum entitled

18 “Appraisers Valuation” in which Hartman described the appraisal process under Section
19 7.4.I of the Partnership Agreement. (Id., ¶ 30, Ex. 8.) The interpretation and application
20 of Section 7.4.I is a central issue in dispute in this litigation. At Hartman’s deposition,
21 however, JAE’s counsel instructed Hartman not to answer questions about the document:
22          Q. And this is a document that reads “Hartman and Workman Memorandum
            to File Victoria Heights,” “dated October 2nd, 2019, Re: Appraisers
23
            Valuation.” Do you recognize this document, Mr. Hartman?
24
            A. I’m sorry?
25
26          Q. Do you recognize this document?
27
            A. From the heading, I recognize it as an internal memorandum of our
28          office. I haven’t seen it in a long time, and I haven’t read it now.
                                                     7
           MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
       V
     Case 3:19-cv-02075-JAH-LL Document 65 Filed 07/20/20 PageID.1181 Page 11 of 11



 1
 2           Q. Can you tell me what this document is?

 3           MR. BERRY: I’m going to object to the question both based on attorney-
 4           client privilege and work product and instruct the witness not to answer.

 5 (Id., Ex. 2 at 260:18-261:8.)
 6           JAE produced this document in response to the Court’s order, did not attempt to
 7 claw the document back, and did not object to its introduction as an exhibit at Hartman’s
 8 deposition. See Hologram USA, Inc. v. Pulse Evolution Corp., No.
 9 214CV00772GMNNJK, 2016 WL 3654285, at *2 (D. Nev. July 5, 2016) (“[F]ailure to
10 timely object to the introduction of an exhibit waives any privilege, regardless of the
11 presence of a claw-back provision governing inadvertent disclosure. . . . An objection is
12 timely only if it is raised when the evidence is first presented.”). There is no principled
13 basis for JAE to produce this document after its original privilege assertion was rejected
14 by the Court, allow its introduction as an exhibit, and then refuse to permit Hartman to
15 answer questions about its contents.
16     V.      CONCLUSION
17           Based on the foregoing, AMTAX respectfully requests that the Court grant its
18 motion and order a continued remote deposition of Roger C. Hartman at which he must
19 provide responsive testimony relating to the two documents discussed above.
20
21
       DATED: July 20, 2020                      KING & SPALDING LLP
22                                               ERIC S. PETTIT
                                                 CRAIG H. BESSENGER
23                                               LAURA RADEN
24
25                                               By: /s/ Craig H. Bessenger
                                                           CRAIG H. BESSENGER
26                                               Attorneys for Defendant and Counter-
                                                 Plaintiff AMTAX Holdings 2001-XX, LLC
27
28
                                                    8
            MPA ISO MOTION TO COMPEL FURTHER DEPOSITION TESTIMONY OF ROGER C. HARTMAN
       V
